ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
BlueIce Engineering, LLC                       ) ASBCA No. 62679
                                               )
Under Contract No. N40192-19-P-7102            )

APPEARANCE FOR THE APPELLANT:                     Bryan B. Arnold, Esq.
                                                   Gordee, Nowicki & Blankeney LLP
                                                   Irvine, CA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Jerry Kim, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 6, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62679, Appeal of BlueIce
Engineering, LLC, rendered in conformance with the Board’s Charter.

      Dated: October 7, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals